                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIANO PLATA, et al.,                           Case No. 01-cv-01351-JST
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RE: RESOLVING DISPUTES
                                                 v.                                        CONCERNING DISCLOSURE OF
                                   9
                                                                                           ROOT CAUSE ANALYSIS
                                  10     GAVIN NEWSOM, et al.,                             DOCUMENTS
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 25, 2019, the Correctional Treatment Center at Salinas Valley State Prison

                                  14   (“SVSP CTC”) was closed following the death of one patient and another patient’s severely

                                  15   injuring himself. Because these circumstances indicated threats to patient safety, the Receiver

                                  16   directed his staff to undertake root cause analyses (“RCAs”) to determine appropriate

                                  17   interventions. An RCA is a “structured and standardized process by which a multidisciplinary

                                  18   team analyzes a health care incident, near miss, or sentinel event, determines the fundamental

                                  19   reasons why the event occurred, and designs and implements a plan of action to prevent similar

                                  20   events from occurring in the future.” Cal. Dep’t of Corr. & Rehab., Cal. Corr. Health Care Servs.

                                  21   (“CCHCS”), Health Care Department Operations Manual, “Health Care Definitions,”

                                  22   https://cchcs.ca.gov/wp-content/uploads/sites/60/HC/HCDOM-Definitions.pdf (last visited

                                  23   Dec. 30, 2019). The focus of an RCA is “prevention, not punishment,” and the analysis focuses

                                  24   “on the ‘how’ and the ‘why’” and “not on the ‘who.’” U.S. Dep’t of Veterans Affairs, Nat’l Ctr.

                                  25   for Patient Safety, “Root Cause Analysis,” https://www.patientsafety.va.gov/professionals/

                                  26   onthejob/rca.asp (last visited Dec. 30, 2019).

                                  27          In the July 9, 2019 joint case management statement, Plaintiffs noted that they “were

                                  28   informed on July 3 that the RCAs done regarding the SVSP CTC were completed, and have asked
                                   1   for copies of them, so that the problems identified and improvements to be made can be

                                   2   adequately understood and monitored.” ECF No. 3137 at 8. Plaintiffs repeated their request for a

                                   3   copy of the RCAs in the October 29, 2019 joint case management statement. ECF No. 3163 at 5.

                                   4   In that statement, the parties noted that “CCHCS denied [Plaintiffs’] request for copies of the

                                   5   RCAs, based on what it believes is the privileged peer review nature of the RCA process and the

                                   6   discouraging effect it believes disclosure would likely have on staff sharing information during

                                   7   future RCAs.” Id. at 7. Plaintiffs explained that they “will request a meet-and-confer with the

                                   8   Receiver regarding RCAs. If necessary thereafter we will ask the Court to resolve this issue.” Id.

                                   9   Defendants noted their agreement with the Receiver’s reasons for declining to provide full RCA

                                  10   documentation to Plaintiffs. Id. at 7-8.

                                  11          The Court understands there are competing interests at stake. On the one hand, Plaintiffs’

                                  12   counsel have an obligation to the Plaintiff class to monitor the quality of medical care provided to
Northern District of California
 United States District Court




                                  13   patients, which includes monitoring the ability of the system to identify and correct problems. On

                                  14   the other hand, maintaining confidentiality of RCAs is critical to obtaining the candid information

                                  15   necessary to identify and address causes of medical error because health care staff are more

                                  16   forthcoming when they know their answers will be kept in confidence.1

                                  17          The Court further understands that the Receiver has recently provided to Plaintiffs a

                                  18   summary document of the RCA findings, and that he has scheduled a formal meet-and-confer with

                                  19   the parties to discuss what, if any, additional information concerning RCAs can be disclosed

                                  20   without compromising the integrity of the process or violating any privileges.

                                  21
                                       1
                                  22     This order does not exhaustively analyze questions of confidentiality, or of related privilege
                                       questions, because those issues are not now before the Court. It appears to be widely recognized,
                                  23   however, that protecting confidentiality of RCAs is essential and that, at least in some cases, the
                                       information is privileged. See, e.g., U.S. Dep’t of Veterans Affairs, Nat’l Ctr. for Patient Safety,
                                  24   Root Cause Analysis Tools: Root Cause Analysis (RCA) Step-by-Step Guide, at 2,
                                       https://www.patientsafety.va.gov/docs/RCA_Step_By_Step_Guide_REV7_1_16_FINAL.pdf (last
                                  25   visited Dec. 30, 2019) (noting that RCAs “are confidential and privileged under 38 U.S.C.
                                       [section] 5705 and its implementing regulations”); The Joint Commission, “Public Information
                                  26   Policy,” https://www.jointcommission.org/about-us/policies-and-financials/public-information-
                                       policy/ (last visited Dec. 30, 2019) (noting that “it is important that confidentiality of certain
                                  27   information be maintained to encourage candor in the accreditation and certification process” and
                                       explaining that the Joint Commission will not disclose “[a]n organization’s comprehensive
                                  28   systematic analysis and related documents prepared in response to a sentinel event or in response
                                       to other circumstances specified by The Joint Commission”).
                                                                                          2
                                   1          Any disputes regarding disclosure of the RCA documents that the parties and the Receiver

                                   2   cannot resolve will be decided by this Court. The parties shall provide an update on the meet-and-

                                   3   confer discussions in their joint case management statement due by March 9, 2020. If the parties

                                   4   and the Receiver have not reached agreement, the parties should propose a deadline for

                                   5   completing the meet-and-confer process, if they believe further discussions might prove fruitful,

                                   6   and/or a briefing schedule by which the matter will be presented to the Court for resolution. The

                                   7   latter must include an opportunity for the Receiver to respond to Plaintiffs’ motion for additional

                                   8   disclosures.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 30, 2019
                                                                                       ______________________________________
                                  11
                                                                                                     JON S. TIGAR
                                  12                                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
